             Case 1:19-cv-01993-EGS Document 9 Filed 07/23/19 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

____________________________________
                                           )
RELX, INC. d/b/a LexisNexis USA,           )
                                           )
and                                        )
                                           )
SUBHASREE CHATTERJEE                       )
                                           )
        Plaintiffs,                        )
                                           )           Case No.: 1:19-cv-01993-EGS
v.                                         )
                                           )
KATHY A. BARAN,                            )
in her Official Capacity,                  )
Director of the California Service Center, )
U.S. Citizenship and Immigration           )
Services, U.S. Department of               )
Homeland Security, ET AL.                  )
                                           )
        Defendants.                        )
____________________________________)

                    AFFIDAVIT OF SERVICE TO FEDERAL DEFENDANT

          I, Michael J. Schrier, hereby state that:

          On the 8th day of July, 2019, I caused to be deposited in the United Sates Mail a copy of

the Summons, Complaint, Plaintiffs’ 5 U.S.C. § 705 Motion for Stay and for Fed.R.Civ.P. 65(C)

Preliminary Injuction and Memorandum of Points and Authorities in Support of Plaintiffs’ 5

U.S.C. § 705 Motion for Stay and for Fed.R.Civ.P. 65(C) Preliminary Injuction in the above

captioned case, postage prepaid, return receipt requested, restricted delivery, addressed to the

defendant as follows:

                         Kathy A. Baran, in her Official Capacity,
                         Director of the California Service Center,
                         U.S. Citizenship and Immigration Services,
                         U.S. Department of Homeland Security
                         24000 Avila Road
                         Laguna Niguel, CA 92677


DM2\10130753.1
             Case 1:19-cv-01993-EGS Document 9 Filed 07/23/19 Page 2 of 3




          I have received the return receipt for the certified mail, No. 9414 7266 9904 2123 6574

25 (attached hereto), indicating that delivery was made upon said defendant on the 10th day of

July, 2019.

          I declare under penalty of perjury that the foregoing is true and correct.


DATED:           July 23, 2019                                  Respectfully submitted,

                                                                DUANE MORRIS LLP

                                                                /s/ Michael J. Schrier
                                                                Michael J. Schrier
                                                                (D.C. Bar No. 444693)
                                                                Denyse Sabagh
                                                                (D.C. Bar No. 369113)
                                                                DUANE MORRIS LLP
                                                                505 9th St., NW, Suite 1000
                                                                Washington, D.C. 20004-2166
                                                                Tel: 202-776-5221
                                                                Fax: 202-478-0158
                                                                MJSschrier@duanemorris.com
                                                                DSabagh@duanemorris.com




DM2\10130753.1
             Case 1:19-cv-01993-EGS Document 9 Filed 07/23/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I hereby certify on this 23rd day of July, 2019, a true and correct copy of the foregoing

and related exhibit was served via First Class Mail, postage prepaid to the following:

Matthew Kahn
Assistant United States Attorney
U.S. Attorney’s Office for the District of Columbia
555 4th Street, NW
Washington, DC 20530
Matthew.Kahn@usdoj.gov




                                                                /s/ Michael J. Schrier
                                                                Michael J. Schrier




DM2\10130753.1
